                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  UNITED STATES OF AMERICA,                         )
                                                    )
                                 Plaintiff,         )
                                                    )
                         v.                         )                  No. 3:19-CR-15-PLR-DCP
                                                    )
  RASHAUD L. COLEMAN,                               )
  DIALLO S. PEACOCK,                                )
  KEWAN CONKLIN-BRADLEY,                            )
  and DEMARIUS J. BROWN,                            )
                                                    )
                                 Defendants.        )


                                  MEMORANDUM AND ORDER

         All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

  § 636(b) for disposition or report and recommendation regarding disposition by the District Court

  as may be appropriate. This case is before the Court upon Defendant Peacock’s Motion to

  Continue Trial Date [Doc. 121], filed on June 30, 2020.

         On July 7, 2020, the parties appeared before the Court for a telephonic motion hearing.

  Assistant United States Attorney Brent Jones participated on behalf of the Government. Attorney

  Mike Whalen appeared on behalf of Defendant Coleman, Attorney Tommy Hindman appeared on

  behalf of Defendant Peacock, Attorney Kimberly Parton, appeared on behalf of Defendant

  Conklin-Bradley, and Attorney Norman McKellar appeared on behalf of Defendant Brown.

         Defendant Peacock moves [Doc. 121] the Court to continue the July 21, 2020 trial date and

  related deadlines in this case to allow counsel more time to continue plea negotiations with the

  Government while also preparing for trial. Further, the motion relates that counsel has explained

  the right to a speedy trial to the Defendant, who understands that all time between the filing of the



Case 3:19-cr-00015-PLR-DCP Document 132 Filed 07/08/20 Page 1 of 3 PageID #: 319
  motion and the new trial date will be fully excludable. The motion also relates that the Government

  does not object to the requested continuance.

         During the motion hearing, Attorney Hindman stated that the complex nature of this case,

  including a substantial amount of discovery, has led to the necessity of additional time to prepare

  for trial. Attorney Whalen stated that Defendant Coleman wished to join the present motion, while

  Attorney Parton and Attorney McKellar stated that Defendants Conklin-Bradley and Brown did

  join in the request for the continuance. Lastly, AUSA Jones stated that the Government did not

  object to a continuance. The parties then agreed upon a new trial date of October 27, 2020.

         The Court finds Defendant Peacock’s motion to continue the trial to be well-taken due to

  the complexity of the present case and the voluminous provided discovery. It also finds that the

  ends of justice served by continuing the trial outweigh the interest of the Defendant and the public

  in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Additionally, the Court notes that Attorney Whalen

  was recently retained to represent Defendant Coleman. The Court finds that continuing the trial

  for approximately three months is necessary in this case in order to give counsel the “reasonable

  time necessary for effective preparation.” 18 U.S.C. § 3161(h)(7)(B)(iv). Accordingly, the Court

  finds that a trial continuance is warranted for counsel to have the reasonable time necessary to

  prepare for trial, despite their use of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

         Therefore, Defendant Peacock’s Motion to Continue [Doc. 121] is GRANTED, and the

  trial of this matter is reset to October 27, 2020. The Court finds that all the time between the filing

  of Defendant Belvin’s motion on June 30, 2020, and the new trial date of October 27, 2020, is

  fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §

  3161(h)(1)(D) & -(7)(A)-(B). With regard to other scheduling in this case, the parties are to appear


                                                    2

Case 3:19-cr-00015-PLR-DCP Document 132 Filed 07/08/20 Page 2 of 3 PageID #: 320
  before the undersigned for a final pretrial conference on October 9, 2020, at 11:00 a.m. This

  date will also be the new deadline for concluding plea negotiations and providing reciprocal

  discovery. The Court instructs the parties that all motions in limine must also be filed no later than

  October 12, 2020. Special requests for jury instructions shall be submitted to the District Judge

  no later than October 16, 2020 and shall be supported by citations to authority pursuant to Local

  Rule 7.4.

         Accordingly, it is ORDERED:

              (1) Defendant Peacock’s Motion to Continue [Doc. 121] is
                  GRANTED;

              (2) The trial of this case is reset to commence on October 27, 2020, at
                  9:00 a.m., before the Honorable Pamela L. Reeves, Chief United
                  States District Judge;

              (3) All time between the filing of Defendant Peacock’s motion on June
                  30, 2020 and the new trial date of October 27, 2020, is fully
                  excludable time under the Speedy Trial Act for the reasons set forth
                  herein;

              (4) The Court will hold a final pretrial conference on October 9, 2020,
                  at 11:00 a.m. This is also the deadline for concluding plea
                  negotiations and providing reciprocal discovery;

              (5) All motions in limine must also be filed no later than October 12,
                  2020;

              (6) Special requests for jury instructions shall be submitted to the
                  District Judge no later than October 16, 2020 and shall be supported
                  by citations to authority pursuant to Local Rule 7.4.

         IT IS SO ORDERED.

                                                 ENTER:



                                                 Debra C. Poplin
                                                 United States Magistrate Judge


                                                    3

Case 3:19-cr-00015-PLR-DCP Document 132 Filed 07/08/20 Page 3 of 3 PageID #: 321
